By the Court.
The petitioner cannot be admitted to testify ; and it not being shown tbat be is deprived of his due, by any fraud in said administrators, he is equally barred of his remedy in equity as at law; this court cannot resume and ad*178just claims which, ought to have been exhibited to, and adjusted by commissioners.
Petitioner withdrew his petition, and replied to- the Court of Probate, and had the commission of said commissioners renewed, and exhibited said debt to them, which they allowed, amounting to £10 19s. 2d. lawful money; and then the petitioner applied to this court in September, A. D. 1790, stating the aforesaid facts, and praying for an offset; which, was decreed accordingly.